In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-2219V
                                        UNPUBLISHED


    STEVEN BEACHY,                                          Chief Special Master Corcoran

                        Petitioner,                         Filed: September 15, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Guillain-Barre Syndrome (GBS)
                       Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.
Terrence Kevin Mangan, Jr., U.S. Department of Justice, Washington, DC, for
Respondent.
                            RULING ON ENTITLEMENT1

       On November 29, 2021, Steven Beachy filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he received an influenza (“flu”) vaccination on
January 20, 2020, and thereafter suffered from Guillain-Barré syndrome (“GBS”). Petition
at 1. Petitioner further alleges that his injury lasted for more than six months. Petition at
4. The case was assigned to the Special Processing Unit of the Office of Special Masters.

        On September 14, 2022, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report at 1. Specifically, Respondent states that “petitioner has satisfied the criteria set
forth in the revised Vaccine Injury Table (Table) and the Qualifications and Aids to
1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Interpretation (QAI), which afford petitioner a presumption of causation if the onset of
GBS occurs between three and forty-two days after a seasonal flu vaccination and there
is no apparent alternative cause.” Id. at 5. Respondent further agrees that the six month
sequela requirement has been satisfied and that Petitioner has satisfied all legal
prerequisites for compensation under the Act. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

     IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




                                           2